Citation Nr: 1452293	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder with depression (previously claimed as memory loss). 

2.  Entitlement to a rating in excess of 10 percent for left knee chronic arthralgia and Baker's cyst (previously claimed as left patellofemoral syndrome). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1989 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent rating for left knee chronic arthralgia; denied service connection for sleep apnea; and granted service connection for anxiety disorder with depression, assigning a 30 percent rating effective March 11, 2009.  

The Veteran had also initiated an appeal of the denial of service connection for sleep apnea; however, a March 2011 rating decision granted service connection for that disability.  Consequently, that matter is not before the Board.

The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

The following issues have been raised by the record (in correspondence dated September 2014 and October 2014), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  These issues are: (1) entitlement to service connection for posttraumatic stress disorder; (2) entitlement to service connection for right hand scar; and (3) entitlement to service connection for low back disability; (4) reopen a claim of service connection for left side jaw disability; (5) reopen a claim of service connection for a neck cyst; (6) reopen a claim of service connection for a back cyst; (7) reopen a claim of service connection for muscle pain; and entitlement to earlier effective dates for the grant of service connection for, (8) left eyebrow scar; (9) right forehead scar; (10) left forehead scar; (11) scar, back of the head; (12) cognitive disorder; (13) status post zygomaxillary arch fracture; (14) temporomandibular disorder; (15) left knee patellofemoral syndrome/instability; (16) tinnitus; (17) sinusitis; (18) anxiety; and (19) sleep apnea.  

The issue of an increased rating for left knee disability is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's anxiety disorder with depression is not shown to have been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

A rating in excess of 30 percent for anxiety disorder with depression is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (Code) 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a June 2009 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in July 2009 and April 2011.  The Board finds that VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the Veteran's disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).]  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection (as in this case), separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Psychiatric disorders are rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.  Id. 

A 50 percent rating is warranted when the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Code 9413. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment. 

With respect to the rating of his psychiatric disorder, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores during the course of this appeal.  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

On July 2009 VA examination, it was noted that anxiety symptoms with worry and depression persisted during service and continued to the present time.  It was noted that the Veteran was being treated at the VA medical center for anxiety disorder with depression.  The examiner noted that treatment for anxiety disorder began at the VA medical center in September 2005 and a diagnosis of anxiety disorder was noted.  On examination, the Veteran reported that he worked as a truck driver for the city in the recycling department.  He reported that he was divorced and had one child, who resides with the mother.  When asked to describe his symptoms, the Veteran reported that he experienced excessive anxiety with a lot of worry and panic symptoms, with depressed feelings every now and then.  His anxiety was managed by medication. 

On examination, the Veteran's speech was coherent and relevant.  Mood was reported as anxious now and then, with a lot of worry and panic symptoms from time to time, with depressed feelings from time to time.  His thought process was intact and he was able to communicate.  He denied hallucinations, suicidal or homicidal ideations.  Orientation and memory were preserved.  His insight and judgment were intact.  There was no evidence of memory impairment.  He reported that he had lost no time from work due to his symptoms.  He stated that his anxiety and depression symptoms affect him socially every now and then.  He did not demonstrate inappropriate behavior.  

The examiner noted the Veteran was capable to perform activities of daily living and was competent and capable of handling his funds and personal affairs.  Anxiety disorder with depression due to medical condition was diagnosed.  The examiner assigned a GAF score of 55-60, noting that there were moderate symptoms of anxiety disorder with depression.  

Treatment records from the VA medical center from before the examination note similar, if not the same, symptoms as shown on examination.  At all times prior to July 2009, the Veteran was noted to have an anxious mood with periods of depression; managed by medication.  He presented appropriately dressed, cooperated during his treatment, and presented clear and linear thoughts.  He continually denied homicidal or suicidal ideation, and denied hallucinations or delusions.  His insight and judgment ranged from fair to intact.  Between September 2005 and July 2009, his assigned GAF scores were between 57 and 60.  

In September 2009, the Veteran complained that his anxiety was not going well and that he was easily overwhelmed and irritable.  He became frustrated and angry easily, particularly regarding work.  He reported panic attacks and that he experienced mood swings.  It was determined that he was not compliant with his medications.  The practioner assigned a GAF score of 55 and instructed the Veteran restart and remain compliant with his medications. 

Treatment records from 2010 and 2011 show that while the Veteran still became easily anxious about work, he reported doing fair overall.  He still exhibited an anxious and depressed mood, but maintained relationships with his son and girlfriend.  He continued to work full time as a truck driver for the city.  His thought process at all times was linear and goal directed, without delusions or hallucinations.  Cognition remained grossly intact; insight and judgment were good.  

The Veteran was afforded a second VA examination in April 2011.  On examination, it was noted that medication therapy with periodic follow up by psychiatry appears to have a positive effect in managing the Veteran's chronic depression and anxiety symptoms.  The examiner noted that mild to moderate anxiety and depression symptoms were effectively managed with medication therapy.  On examination, the Veteran's speech was noted to be unremarkable; his attitude was cooperative, his affect was normal, and his mood was good.  Thought process and content were unremarkable without delusions.  The Veteran demonstrated an average intelligence and it was noted he understands the outcomes of his behavior.  While the Veteran reported sleep impairment, he also reported this was helped with the use of a CPAP machine.  Inappropriate behavior was not noted.  He denied panic attacks, homicidal thoughts or suicidal ideations.  The examiner noted the Veteran maintained personal hygiene; was capable to perform activities of daily living; and competent to handle his finances.  It was noted that his remote and recent memory was mildly impaired, while his immediate memory was moderately impaired.  The examiner noted that the Veteran remained employed full time, and that there were not changes since the last examination with regard to occupational functioning.  A GAF score of 65 was given. 

The examiner noted that the Veteran's disability was improved somewhat by ongoing psychiatric treatment as well as proper use of the CPAP which has significantly increased his overall status with regard to both the anxiety and depressive symptoms.  The examiner opined there was not total occupational and social impairment due to his mental disorders.  The examiner opined there was not reduced reliability and productivity due to his mental disorders.  The examiner also opined that there was not occasional decrease in work efficiency and that there were not intermittent periods of inability to perform occupations tasks due to his mental disorders.  Finally, the examiner opined that the Veteran did not have occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that the Veteran's mental disorder symptoms are controlled by continuous medication.

Following this examination, the Veteran received VA psychiatric treatment in August 2011, February 2012, August 2012, July 2013 and April 2014.  His symptoms remained the same as reported on examination throughout.  He maintained relationships with his son and girlfriend.  He continued to work full time as a truck driver for the city.  His anxiety and depression symptoms were managed by medications.  His thought process remained linear and goal directed.  His affect was slightly anxious.  He continued to deny delusions or hallucinations.  He continued to deny homicidal or suicidal ideations.  His cognition, insight, and judgment remained grossly intact.  

There was no evidence of, nor did the Veteran report, worsening symptoms.  

The Board notes that the VA examination reports and the VA treatment records, overall, provide evidence against the Veteran's claim as they do not show that symptoms of the Veteran's anxiety disorder with depression was reflective of symptoms such as occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for a 50 percent rating for the period under consideration.  For example, he had not displayed circumstantial, circumlocutory or stereotyped speech (speech reported as linear and goal directed); panic attacks more than once a week (panic attacks were only noted in September 2009 when it was determined he was not complaint with his medication); difficulty in understanding complex commands (noted to have average intelligence and good judgment and insight); impairment of short- and long-term memory (moderate impairment of memory was noted, however, the Veteran is separately rated for mild stable chronic traumatic brain injury with cognitive defects, claimed as memory loss), impaired judgment (it was reported he understood the outcome of his behavior); or impaired abstract thinking (thought process and content were reported as linear and goal driven).

As for disturbances of motivation and mood, while the Veteran reported anxious and depressed mood, he remained employed full time and energy levels were reported as normal.  With respect to difficulty in establishing and maintaining effective work and social relationships, while the Veteran exhibited anxiety and irritability about work, he continued to remain employed full-time and maintained good relationships with his son and girlfriend.  While the observations by VA examiner and clinicians during the appeal period reflect the Veteran has had some social impairment due to his psychiatric symptoms, such impairment did not more nearly approximate the criteria for a 50 percent rating or higher at any time during the appeal.  Consequently, a schedular rating in excess of 30 percent is not warranted.

The Board notes that the GAF scores assigned ranged from 65 to 55, reflecting some mild to moderate symptoms, or some or moderate difficulty in social or occupational functioning.  These scores are consistent with a 30 percent rating.  Therefore, the GAF scores do not provide an alternate basis for a rating in excess of 30 percent.

Moreover, the Board notes that since the November 2009 rating decision that assigned the 30 percent rating, the Veteran's psychiatric symptoms appear to have improved with medication; as confirmed by the April 2011 examiner who noted that the Veteran only showed symptoms contemplated by a 10 percent rating because continuous medication was used to control his symptoms.  (At the time of the examination the examiner opined that the Veteran did not have occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress).  See April 2011 VA examination.  

In summary, it is not shown that the Veteran's anxiety disorder with depression has been manifested by symptoms such as those productive of occupational and social impairment with reduced reliability and productivity (or approximating such level of severity or a higher level of severity).  Consequently, a rating in excess of 30 percent is not warranted, and no "staged" schedular ratings are warranted.  38 C.F.R. § 4.7. 

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran's complaints of social and occupational impairment, anxiety, depression, and irritability are encompassed in the schedular criteria.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.

Furthermore, the evidence of record reflects that the Veteran was, and remains, employed full-time.  As the record fails to reflect that the Veteran was unemployed during the appeal period, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 30 percent for anxiety disorder with depression is denied


REMAND

The Veteran was last afforded a VA examination for his left knee disability in February 2011.  Treatment records indicate the Veteran continued to seek treatment for his left knee and note that in May 2013 and April 2014, he complained that his knee pain was worsening.  In light of the allegation of worsening symptomatology, the Board concludes that a more contemporaneous examination to assess the current severity of the Veteran's service-connected left knee disability is necessary.  
38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record updated records of all VA treatment the Veteran has received for his left knee disability, to include records from May 2014 to the present.

2. The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his left knee disability.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  Additionally, the examiner should specifically comment on the impact the left knee disability has on the Veteran's occupational functioning. 

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


